Case 20-10002-1-rel    Doc 1-1 Filed 01/02/20 Entered 01/02/20 14:44:00   Desc
                      Corrected Main Document Page 1 of 10
Case 20-10002-1-rel    Doc 1-1 Filed 01/02/20 Entered 01/02/20 14:44:00   Desc
                      Corrected Main Document Page 2 of 10
Case 20-10002-1-rel    Doc 1-1 Filed 01/02/20 Entered 01/02/20 14:44:00   Desc
                      Corrected Main Document Page 3 of 10
Case 20-10002-1-rel    Doc 1-1 Filed 01/02/20 Entered 01/02/20 14:44:00   Desc
                      Corrected Main Document Page 4 of 10
Case 20-10002-1-rel    Doc 1-1 Filed 01/02/20 Entered 01/02/20 14:44:00   Desc
                      Corrected Main Document Page 5 of 10
Case 20-10002-1-rel    Doc 1-1 Filed 01/02/20 Entered 01/02/20 14:44:00   Desc
                      Corrected Main Document Page 6 of 10
Case 20-10002-1-rel    Doc 1-1 Filed 01/02/20 Entered 01/02/20 14:44:00   Desc
                      Corrected Main Document Page 7 of 10
Case 20-10002-1-rel    Doc 1-1 Filed 01/02/20 Entered 01/02/20 14:44:00   Desc
                      Corrected Main Document Page 8 of 10
Case 20-10002-1-rel    Doc 1-1 Filed 01/02/20 Entered 01/02/20 14:44:00   Desc
                      Corrected Main Document Page 9 of 10
Case 20-10002-1-rel Doc 1-1 Filed 01/02/20 Entered 01/02/20 14:44:00   Desc
                   Corrected Main Document Page 10 of 10
